ORDER
ANTHONY M. MAGNOTTI of STATEN ISLAND, NEW YORK, who was admitted to the bar of this State in 1991, having pleaded guilty to Counts 1, 82 and 96 of an indictment filed in the *440Supreme Court of New York, County of Richmond, to grand larceny in the second degree, practicing law while disbarred and scheming to defraud in the first degree, in violation of New York Penal Law § 155.40-01, New York Judiciary Law § 486 and New York Penal Law § 190.65-l[a], and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), ANTHONY M. MAGNOTTI is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ANTHONY M. MAGNOTTI be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ANTHONY M. MAGNOTTI comply with Rule 1:20-20 dealing with suspended attorneys.